was read in Court
and the Court was adjourned untill Monday next the 4th Instant at Ten o Clock A. M.
and opened accordingly, Libel read and Plea. The Case was Continued by request of the Defendants untill Thursday the 7th Instant at Ten o Clock A. M.
and opened and adjourned
*517Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport on the Second day of Decr in the Twenty Third Year of his Majesty’s Reign Anno Dom 1749 and from thence continued by Adjournment untill the 7th of the same Month